Title: To George Washington from James McHenry, 5 August 1799
From: McHenry, James
To: Washington, George



(Private)my Dear Sir.
Philad[elphia] 5 Augt 1799.

Mr Murray has executed his instructions and Mr Pickering has received from him the answer of Mr Talyrand ⟨so⟩ that Mr Elsworth &c.

will be received according to their functions, and respected agreeably to the law of nations, and one or several persons be duly appointed to treat with them.
So far the answer would seem a compliance with the conditions announced to the Senate by the President. The Secy insisted in his letter to Mr Murray, by order of the President, that they were to have an audience of the Directory, and this condition was also communicated to Talyrand. On this condition Talyrand is silent, of course it is reserved by the Directory to omit or grant it, as the one or the other may best suit their purpose.
In this point they have not complied with the conditions. But besides this reserve, there is an insult in Talyrands communication. He thinks it strange, that so much time should have been suffered to elapse, to repeat an inquiry which he had before answered to Mr Gerry and ⟨also⟩ to Mr Murray.
The whole has been sent to Quincy to take its fate there.
You will observe that a very great change has taken place in the affairs of Europe since the mission was thought of: That a treaty with France, cannot in point of trade and commerce, place us in so good a situation as that we are now in: That if we form a treaty with France we expose our trade to the more serious inconveniences from the other powers opposed to France: and finally, that a treaty gives us no hold upon France. With all this before us ought we to desire a treaty? I really find the dilemma extremely distressing. Yours ever & Affly

James McHenry

